Citation Nr: 0510567	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1947, and from October 1952 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an application to reopen a 
claim for service connection for a low back disorder 
(degenerative arthritis of the lumbosacral spine, with severe 
limitation of motion on the left side and in both legs).  In 
December 2003, a Decision Review Officer of the RO also 
denied the veteran's application to reopen the claim.  The 
veteran requested a hearing before the Board but withdrew his 
request in February 2005.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for a low back disorder 
(degenerative disc disease of the lumbosacral spine) was 
previously denied in a January 1992 RO decision that became 
final after the veteran did not perfect the appeal.  Evidence 
received since then is cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disorder 
(degenerative arthritis of the lumbosacral spine, with severe 
limitation of motion on the left side and in both legs), and 
the January 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Application to Reopen a Claim for Service Connection
for a Low Back Disorder

The veteran claims that he is entitled to service connection 
for a low back disorder.  As noted above, this claim was 
previously denied in a January 1992 RO decision.  The veteran 
filed a notice of disagreement, and the RO issued a statement 
of the case.  However, the veteran did not perfect his appeal 
by filing a substantive appeal.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. § 20.200, 20.202, 20.302 (2004).  Unappealed 
RO decisions are final, with the exception that a claim may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  This regulation as cited applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in June 26, 2003, and therefore, the cited 
version of the regulation applies.  See 38 C.F.R. § 3.156(a) 
(2004) (as amended by 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001)).  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

At the time of the final RO decision in 1992, the evidence of 
record included only the veteran's post-service VA medical 
records.  The Board notes the RO attempted to obtain the 
service medical records in connection with that earlier 
adjudication, but the National Personnel Records Center 
(NPRC) informed VA that the service medical records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA also has an 
obligation to search for alternative records that might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

In a letter dated in November 1992, the RO advised the 
veteran of the loss of his service medical records.  He was 
also informed that a search for records from the Office of 
the Surgeon General (OSG) had also been unsuccessful.  

The evidence of record at the time of the final decision also 
included the veteran's assertion that he had had back pain in 
the summer of 1943 and that he was diagnosed at an Army 
hospital and informed that his back pain was due to his army 
occupation as a truck driver.  He asserts that he was given 
an injection in his spine for back pain at that time and that 
he had had back pain ever since receiving the injection.  The 
veteran stated that following his treatment at the Army 
hospital, he was taken off of the truck-driving detail.  

On August 14, 1991, the veteran underwent VA examination for 
low back pain.  The diagnosis was moderate to pronounced 
osteoarthritis of the lumbar spine and mild arthritis of the 
SI joints.  The veteran underwent an additional VA 
examination approximately two weeks later.  At that time, the 
veteran stated that he was unemployed because he was unable 
to continue his former employment as a painter due to severe 
back pain.  He additionally reported that, until recently, he 
had not had back problems since the 1943 incident.  The 
veteran also asserted that he had not experienced any further 
injury to his back following separation from service.  

In the veteran's original claim for service connection, 
however, submitted in June 1991, the veteran listed the 
following post-service diagnoses: a slipped disc in 1968, and 
lower back pain since 1981.

After the denial of his 1991 claim, several years passed 
before the veteran again claimed entitlement to service 
connection for his low back disorder.  Evidence received 
since the last RO decision includes only VA medical treatment 
records dated after the RO's final decision.  These records 
are new in that they were not previously of record.  Indeed, 
the veteran was receiving treatment for degenerative disc 
disease at the time he submitted his initial claim for 
service connection in June 1991.  The new evidence discusses 
various problems, including current back symptoms and post-
service injuries, such as falling from a roof in August 2002.  
None of these records indicates that the current back 
disorder is related to service.  

Additionally, in a December 1999 VA examination, the veteran 
referred vaguely to having had back and shoulder pain for 
years, which he attributed to an earlier diagnosis of 
arthritis.  He did not, at that time, mention having incurred 
an in-service back injury.  Consequently, the additional 
medical records are not material evidence, as they do not, 
when viewed in the aggregate, indicate in any way that the 
veteran has a low back condition that had its onset in 
service or was otherwise related to any incident of service; 
or that low back problems were manifested within the first 
post-service year.  The veteran is simply reiterating his 
prior contentions. 

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, in this case, the 
veteran has not submitted evidence that raises a reasonable 
possibility of substantiating his claim.

The Board concludes that new and material evidence has not 
been submitted since the January 1992 RO decision.  Thus, the 
claim for service connection for a low back disorder may not 
be reopened and the prior RO decision remains final.

II.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
September 2003, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  
 
The Board finds that all notification and development action 
needed to render a fair decision on the petition to reopen 
has been accomplished. The RO sent the veteran correspondence 
in July 2003; and a statement of the case in December 2003.  
Taken together, these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to this claim.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

The application to reopen the claim for service connection 
for a low back disorder is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


